DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 08/23/2021.
Claims 39-49 are pending.  Claims 1-38 have been cancelled.

Claim Objections
Claim 40 is objected to because of the following informalities:  claim 40 is an open-end claim.  A period ‘.’  Is missing at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the first DAC" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al (DE 102015103611, hereinafter, Bach) in view of Lee  (US-6,574,341).
Regarding claim 39, Bach discloses a switchable microphone device (see Figs. 2, 3, 5) comprising: an input to receive an input analog sensor signal indicative of sound pressure received by a transducer (110); a first analog-to-digital converter (ADC) (120-1) to convert the input analog sensor signal to a first converted digital signal; a second ADC (120-2) to convert the input analog sensor signal to a second converted digital signal, wherein the second ADC has a higher bandwidth than the first ADC such that a bandwidth of the second converted digital signal is greater than a bandwidth of the first converted digital signal (ADC 120-1 and ADC 120-2 are having different dynamic range, see para [0008] and [0047]), wherein the switchable microphone device is configured to enable the second ADC (switch 250) if the first converted digital signal is indicative that the input analog sensor signal is having a specific input signal level (see para [0047], [0048].  However, Bach does not disclose the first converted digital signal is indicative that the input analog sensor signal is contains particular audio content.
Lee discloses a hand free switching device including a voice control function for receiving a user’s voice, i.e., audio content, to enable hand free switching for control of signal reception/emission of a wireless intercom (see Fig. 1 and col. 2, lines 20-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchable microphone device of Bach with a voice control function for receiving a user’s voice, i.e., audio content, as taught by Lee, to enable hand free switching for control of signal reception/emission and voice control for switching of the switchable microphone device as desired.
Regarding claim 40, see Fig. 1, element 205 of Lee.
Regarding claim 41, see Fig. 4, combiner 420 of Bach.
Regarding claim 42, the user’s voice discloses by Lee is comprising speech.
Regarding claim 43, the user’s voice discloses by Lee is comprising a trigger word or phase as spoken by the user.  
Regarding claim 44, see microphone transducer 110 of Bach or microphone 207 of Lee.
Regarding claims 45-46, Fig. 5 of Bach discloses the pre-amplifier 510-1 and 510-2 are acting as analog signal buffer configured to output a buffered analog output based on the input analog sensor signal.
Regarding claims 47-48, the combination of Bach and Lee does not disclose a first DAC or a second DAC provided in a digital signal path between the input and an output interface of the device.  However, providing an well-known DAC in a digital signal path between the input and an output interface of the device for generating output analog audio signal to acoustic transducer such a loudspeaker is old and well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchable microphone device of Bach and Lee with the old and well-known DAC in a digital signal path between the input and an output interface of the device for generating output analog audio signal to acoustic transducer, such as speaker 209 and earphone 208 as shown in Fig. 1 of Lee, in order to enable user to listen to the output audio signal.
Regarding claim 49, see processor 230 of Bach or processor 2 of Lee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al, and Bowen disclose voice activated switching systems with plurality of microphones for selective voice output control.
Yasuda et al discloses an acoustic playback system with DAC and ADC for audio signals reception and output conversion.
Elkhatib et al discloses a microphone circuit that is selective enabling of a component by a microphone circuit based on sound detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           
09/09/2022